Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub No. 2007/0200969 A1 and Hsu hereinafter) in view of ZHOU et al (US Pub No. 2017/0146724 A1 and ZHOU hereinafter)
Regarding Claim 1, Hsu discloses (figs. 2-4B) a backlight module, comprising:
 a back plate (240); a front housing (204) arranged in front of the back plate and coupled to the back plate; wherein a light-shielding structure (250) is placed on at least one of the back plate and the front housing, the light-shielding structure is arranged between the back plate and the front housing (shows in fig. (Shows in fig.3A).  
Hsu does not explicitly a membrane structure arranged between the back plate and the front housing. However, Zhou teaches (fig.1) a membrane (40) structure arranged between the back plate (60) and the front housing (12). It would have been obvious to 

Regarding Claim 2, Hsu/Zhou discloses the backlight module according to claim 1. Hsu further teaches (fig.3A) wherein the light-shielding structure comprises one or more light-shielding ribs (254).  

Regarding Claim 3, Hsu/Zhou discloses the backlight module according to claim 2. Hsu further teaches wherein an edge of the front housing comprises a plurality of secondary edges, and each light-shielding rib corresponds to one secondary edge and extends in an extension direction of the corresponding secondary edge (see annotated fig.2).

    PNG
    media_image1.png
    535
    590
    media_image1.png
    Greyscale
 
 

Regarding Claim 4, Hsu/Zhou discloses the backlight module according to claim 1. Hsu further teaches wherein the light-shielding structure is arranged at a side of the front housing facing the back plate (shows in fig.2).  
 
Regarding Claim 6, Hsu/Zhou discloses the backlight module according to claim 1. Hsu further teaches wherein the light-shielding structures are arranged a side of the front housing facing the back plate and a side of the back plate facing the front housing respectively (shows in fig.3A).  

Regarding Claim 7, Hsu/Zhou discloses the backlight module according to claim 4. Hsu further teaches (see annotated fig.3A below) wherein the front housing comprises: a first body portion with an annular structure, the light-shielding structure being arranged at a side of the first body portion facing the back plate; and a first peripheral portion arranged at a side of the light-shielding structure distal to a central axis of the backlight module, wherein the first peripheral portion extends from an edge of the first body portion toward the back plate in a direction perpendicular to a surface of the front housing, and the first peripheral portion is coupled to the back plate through first clamping assemblies([0032]).  

    PNG
    media_image2.png
    656
    744
    media_image2.png
    Greyscale


Regarding Claim 15, Hsu/Zhou discloses the backlight module according to claim 1.  Hsu further teaches wherein an outer contour of the front housing is of a quadrilateral shape, there is a plurality of light-shielding structures arranged at an upper side, a left side and a right side of the front housing respectively (shows in fig. 2), and a back housing is arranged in back of the back plate and at least shields a lower edge of the front housing (shows in fig. 3A).  

Regarding Claim 16, Hsu/Zhou discloses the backlight module according to claim 1. Hsu further teaches wherein an outer contour of the front housing is of a quadrilateral shape, and there is a plurality of light-shielding structures arranged at an upper side, a lower side, a left side and a right side of the front housing respectively (shows in fig.2).  


Regarding Claim 17, Hsu/Zhou discloses the backlight module according to claim 2. Hsu teaches wherein an edge of the front housing comprises four secondary edges (four side edges of the front housing), there are three light-shielding ribs ([0032, four sides) corresponding to three of the four secondary edges respectively, and each light-shielding rib extends in an extension direction of the corresponding secondary edge (fog. 2 and 3A).  

Regarding Claim 19, Hsu/Zhou discloses the backlight module according to claim 2. Hsu teaches wherein the light-shielding rib is provided with a uniform cross section in a rectangular shape (shows in fig.2).  

Regarding Claim 20, Hsu/Zhou discloses the backlight module according to claim 1. Hsu further teaches the backlight module is a display panel.


Claims 5, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of ZHOU et al and further in view of Jeong et al (US Pub No. 2013/0242226 A1 and Jeong hereinafter)
Regarding Claim 5, Hsu/Zhou discloses the backlight module according to claim 1. Hsu/Zhou does not explicitly disclose wherein the light-shielding structure is arranged at a side of the back plate facing the front housing. However, Jeong teaches (figs.1-7) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light-shielding structure is arranged at a side of the back plate facing the front housing of Jeong to device of Hsu/Zhou in order to cut off path of light incident on a front of the liquid crystal display panel from a side of the liquid crystal display panel.
 
Regarding Claim 11, Hsu/Zhou discloses the backlight module according to claim 1. Hsu/Zhou does not explicitly disclose wherein a rubber block is arranged between the back plate and the front housing, at a corner of the back plate and at a side of the membrane structure, and the rubber block is arranged in such a manner as to avoid the light-shielding structure. However, Jeong teaches (figs.1-7) wherein a rubber block (1012) is arranged between the back plate (102) and the front housing (101), at a corner of the back plate and at a side of the membrane structure (1511), and the rubber block is arranged in such a manner as to avoid the light-shielding structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a rubber block is arranged between the back plate and the front housing of Jeong to device of Hsu/Zhou in order to buffer the shock, when an external shock is applied.

Regarding Claim 12, Hsu/Zhou/Jeong discloses the backlight module according to claim 11. Jeong further teaches (figs.1-7) wherein the rubber block is coupled to the 
  
Regarding Claim 13, Hsu/Zhou/Jeong discloses the backlight module according to claim 12. Jeong further teaches (figs.1-7) wherein the rubber block comprises: a first connection member extending in a first edge of the back plate and coupled to the back plate through a corresponding second clamping assembly (attachment features
); and a second connection member extending in a second edge of the back plate and coupled to the back plate through a corresponding second clamping assembly (attachment features), wherein the second edge is arranged adjacent to the first edge.  

    PNG
    media_image3.png
    351
    731
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first and second connection members 

 Regarding Claim 14, Hsu/Zhou/Jeong discloses the backlight module according to claim 11. Jeong further teaches (fig.7) wherein the membrane structure comprises: an over coating (OC) (sealant coating, [0198]) layer arranged between the front housing and the rubber block and fitted on the rubber block; and a membrane (1516) arranged between the OC layer and the back plate, and fitted on the front housing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the membrane structure comprises: an over coating (OC) of Jeong to device of Hsu/Zhou in order to  cutting off the leakage of the light reflected by the front of the liquid crystal display panel.
 
Regarding Claim 18, Hsu/Zhou/Jeong discloses the backlight module according to claim 11. Jeong further teaches (fig.7) wherein the rubber block abuts against the back plate and the front housing respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rubber block is coupled to the back plate through second clamping assemblies of Jeong to device of Hsu/Zhou in order to buffer the shock, when an external shock is applied.
  


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of ZHOU et al and further in view of Hao et al (US Pub No. 2021/0096593 A1 and Hao hereinafter)
Regarding Claim 9, Hsu/Zhou discloses the backlight module according to claim 7.  Hsu/Zhou does not explicitly disclose wherein abutting ribs are arranged at a side of the light-shielding structure facing the first peripheral portion, the back plate comprises a second body portion and a second peripheral portion, the second body portion is arranged opposite to the first body portion in a front-to-rear direction, the second peripheral portion extends from an edge of the second body portion toward the front housing in the direction perpendicular to the surface of the front housing, and the second peripheral portion is arranged between each abutting rib and the first peripheral portion in such a manner that the second peripheral portion is coupled to the first peripheral portion through the first clamping assembly and abuts against the abutting rib. However, Hao teaches (figs. 1-9) wherein abutting ribs (35) are arranged at a side of the light-shielding structure (225) facing the first peripheral portion (12), the back plate (2) comprises a second body portion (22) and a second peripheral portion (21), the second body portion is arranged opposite to the first body portion in a front-to-rear direction (fig. 3), the second peripheral portion extends from an edge of the second body portion toward the front housing in the direction perpendicular to the surface of the front housing, and the second peripheral portion is arranged between each abutting rib and the first peripheral portion in such a manner that the second peripheral portion is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine he second peripheral portion is coupled to the first peripheral portion through the first clamping assembly and abuts against the abutting rib of Hao to device of Hsu/Zhou in order to provide with a dismounting structure for disengaging the clamping member from the skirt under an external force so that the backplane is separated from the middle frame.

 Regarding Claim 10, Hsu/Zhou/Hao discloses ihe backlight module according to claim 9. Hao discloses wherein the abutting ribs and the first clamping assemblies are arranged alternately in an extension direction of the light-shielding structure (fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the abutting ribs and the first clamping assemblies are arranged alternately in an extension direction of the light-shielding structure of Hao to device of Hsu/Zhou in order to provide with a dismounting structure for disengaging the clamping member from the skirt under an external force so that the backplane is separated from the middle frame.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of ZHOU et al and further in view of Huang et al (US Pub No. 2020/0081482 A1 and Huang hereinafter)
Regarding Claim 8, Hsu/Zhou discloses the backlight module according to claim 7.  Hsu/Zhou does not explicitly disclose wherein each first clamping assembly comprises: a slot formed in the back plate; and a buckle arranged at a side of the first peripheral portion proximate to the central axis and protruding from an inner surface of the first peripheral portion, wherein the buckle is clamped into the slot and abuts against an edge of the slot proximate to the front housing. However, Huang teaches (figs. 1-7) wherein each first clamping assembly comprises: a slot (1221) formed in the back plate (12); and a buckle (1321) arranged at a side of the first peripheral portion proximate to the central axis and protruding from an inner surface of the first peripheral portion, wherein the buckle is clamped into the slot and abuts against an edge of the slot proximate to the front housing (13, shows in fig.7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a slot formed in the back plate; and a buckle arranged at a side of the first peripheral portion of Huang to device of Hsu/Zhou in order to a plurality of engaging holes and hooks for attaching the casings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841